United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 99-3108NE
                                   _____________

United States of America,                *
                                         *
             Appellee,                   * On Appeal from the United
                                         * States District Court
      v.                                 * for the District of
                                         * Nebraska.
Steven D. Moran,                         *
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: February 15, 2000
                                Filed: June 1, 2000
                                    ___________

Before RICHARD S. ARNOLD, HEANEY, and LOKEN, Circuit Judges.
                           ___________

RICHARD S. ARNOLD, Circuit Judge.

       Steven D. Moran has been convicted on his conditional plea of guilty to one
count of being a felon in possession of explosives, in violation of 18 U.S.C. § 842(i).
The defendant was sentenced to imprisonment for two years and eight months, to be
followed by a three-year term of supervised release. Before entering his plea, Moran
had filed a motion to suppress evidence, including dynamite, a blasting cap, and drugs.
The District Court,1 acting on the recommendation of a United States Magistrate
Judge,2 denied the motion to suppress, following which Mr. Moran pleaded guilty but
reserved the right to appeal on the suppression issue. After considering the briefs and
hearing oral argument, we affirm.

        Both the Magistrate Judge and the District Judge have written thorough opinions
in this case. We have little to add. The dynamite and other objects in question were
found during the search of a trailer home belonging to Margaret Johnson. Ms. Johnson,
anxious to defend herself against a charge, made by another woman, that she kept drugs
at her home, had invited two police officers to search the trailer. When the officers
came in, the defendant was sitting in the living room. The officers explained to him that
Ms. Johnson had given consent for the search, and they then proceeded to make their
search. In the bedroom shared by Ms. Johnson and Mr. Moran, the officers found a
plastic bag of marijuana. Ms. Johnson denied that the bag belonged to her. She told
the officers that some of the items in the bedroom did not belong to her, but to the
defendant. The officers continued their search. On an upper shelf in the bedroom
closet, in a jumble of boxes, tins, and bags belonging, as it turned out, partly to
Ms. Johnson and partly to Mr. Moran, the officers located a particular tin box. In that
box they found what they believed to be a bomb made of dynamite, wires, and .9 mm.
shells. During all this time, Mr. Moran remained in the living room and offered no
objection to the search.

      On appeal, Mr. Moran argues that the officers had no good reason to believe that
Ms. Johnson had authority to consent to the search of his tin box in the closet of the
shared bedroom. He also argues that the apparent-authority doctrine is not applicable

      1
      The Hon. Joseph F. Bataillon, United States District Judge for the District of
Nebraska.
      2
      The Hon. Thomas D. Thalken, United States Magistrate Judge for the District
of Nebraska.
                                           -2-
because the officers had no reason to think that the tin box belonged to Ms. Johnson.
We deem it unnecessary to pursue the intricacies of property and agency law. The
question is whether the search was "unreasonable" within the meaning of the Fourth
Amendment, and we are convinced that it was not. It is not disputed that Ms. Johnson
freely gave consent, and that she owned the house trailer, including the bedroom. The
tin box was not identified in any way as belonging to Mr. Moran, nor did Mr. Moran
attempt to limit Ms. Johnson's consent to her own personal property. It was
reasonable, as that term is used in Fourth Amendment law, for the officers to think that
the tin box was within the consent that Ms. Johnson had given. It was also reasonable
for the officers to think that Ms. Johnson had authority not only over the premises, as
real estate, but also over all of their contents not obviously belonging to someone else.
To put it another way, when Mr. Moran placed his possessions among those of
Ms. Johnson in a home owned by her, without segregating or labeling them in a clear
way, he assumed the risk that someone acting under authority granted by Ms. Johnson
would, without deliberately intending to do so, gain knowledge about his own
possessions. See Illinois v. Rodriguez, 497 U.S. 177, 188 (1990).

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-